[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              February 21, 2008
                              No. 07-12412                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                 D. C. Docket No. 06-00048-CR-4-SPM-WCS

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

DAKOTA HARRIS, JR.,
a.k.a. June,
a.k.a. John,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                             (February 21, 2008)

Before ANDERSON, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Dakota Harris appeals his 188-month sentence for conspiracy to
manufacture, distribute and possess with intent to distribute less than 500 grams of

cocaine, in violation of 18 U.S.C. § 846. Harris contends that his sentence is

procedurally unreasonable because the district court did not state that the sentence

it imposed was “not greater than necessary” to comply with the purposes of 18

U.S.C. § 3553(a).1

       After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), we

review a defendant’s sentence for reasonableness. United States v. Winingear, 422
F.3d 1241, 1244 (11th Cir. 2005). “[A] sentence may be reviewed for procedural

or substantive unreasonableness.” United States v. Hunt, 459 F.3d 1180, 1182 n.3

(11th Cir. 2006). When reviewing the sentence for procedural reasonableness, we

must “ensure that the district court committed no significant procedural error, such

as failing to calculate (or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence.” Gall v. United States, 552 U.S.___, 128 S. Ct. 586,

597 (2007).


       1
          Harris also mentioned in his brief that his sentence was “substantively unreasonable,”
but provided no support for this argument. A party seeking to raise a claim or issue on appeal
must raise it “plainly and prominently” or the issue is deemed abandoned. United States v.
Jernigan, 341 F.3d 1273, 1284 n.8 (11th Cir. 2003). Since Harris makes only a passing reference
to the substantive unreasonableness of his sentence, we deem the issue abandoned and will not
address it here. See id.

                                               2
       “The sentencing judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.” Rita v. United States,

___U.S.___, 127 S. Ct. 2456, 2468 (2007). Generally, when sentencing inside the

advisory guideline range, the district court is required neither to state explicitly that

it has considered each of the § 3553(a) factors in open court, nor to give a lengthy

explanation for its sentence. See United States v. Agbai, 497 F.3d 1226, 1230

(11th Cir. 2007) (citing Rita, ___U.S. at___, 127 S. Ct. at 2468–69); see also

United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005) (“[N]othing in Booker

or elsewhere requires the district court to state on the record that it has explicitly

considered each of the § 3553(a) factors or to discuss each of the § 3553(a)

factors.”).

       18 U.S.C. § 3553(a) provides that the district court “shall impose a sentence

that is sufficient, but not greater than necessary,” to comply with the need for the

sentence imposed:

       (A) to reflect the seriousness of the offense, to promote respect for the
       law, and to provide just punishment for the offense;
       (B) to afford adequate deterrence to criminal conduct;
       (C) to protect the public from further crimes of the defendant; and
       (D) to provide the defendant with needed educational or vocational
       training, medical care, or other correctional treatment in the most
       effective manner.



                                            3
18 U.S.C. § 3553(a). Other factors that the sentencing court should consider under

§ 3553(a) include the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the applicable

guidelines range, and policy statements of the Sentencing Commission. See

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (citing 18 U.S.C. §

3553(a)).

      Harris contends that his sentence was procedurally unreasonable because the

district court failed to state that the sentence it imposed was “not greater than

necessary” to comply with the purposes of 18 U.S.C. § 3553(a). In deciding to

sentence Harris to 188 months imprisonment, at the bottom of the guidelines range,

the district court specifically stated that it had considered the § 3553(a) factors, the

advisory guidelines range, and the Sentencing Commission’s policy statements.

The court then announced that it had “tailored the sentence to take into account the

facts and circumstances surrounding this particular case.” The court’s failure to

explicitly mention the “not greater than necessary” language in § 3553(a) alone

does not demonstrate that the court imposed a sentence in a procedurally

unreasonable manner. See Agbai, 497 F.3d at 1230; Scott, 426 F.3d at 1329.

Harris has therefore failed to show that the sentence was not the product of

reasoned decision making, and we affirm the sentence as procedurally reasonable.



                                            4
AFFIRMED.




            5